Title: Ann C. Bankhead to Thomas Jefferson, [received 25 March 1818]
From: Bankhead, Ann Cary Randolph
To: Jefferson, Thomas


                    
                        My Dear Grand Papa
                         
              received 25 Mar. 1818
                    
                    Mr Bankhead feels a delicacy in mentioning to you the subject on which Mr Lighfoot has writen to us & I am very sorry to be obliged to give you the trouble of reading his letter. but he has always been so kind & attentive to me that I should  like to perform his requests as far as it is  in my power and  conclude that the best way that I can  serve him is by sending his letter to speak for itself. I hope you will excuse my interfereing in this affar affair as I do not know how to avoid it without giving offence & believe me to be My Dear Grand Papa your truly affectionate Grand daughter
                    A C Bankhead
                